Citation Nr: 0921375	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to restoration of service connection for 
peripheral neuropathy, right lower extremity. 

2.  Evaluation of type II diabetes mellitus, currently 
evaluated as 20 percent disabling. 

3.  Entitlement to restoration of a 10 percent evaluation for 
peripheral neuropathy, right lower extremity. 

4.  Evaluation of hypertension, currently evaluated as 10 
percent disabling. 

5.  Evaluation of peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling. 

6.  Evaluation of peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  By a rating action in July 2006, the RO 
granted service connection for diabetes mellitus, type II, 
associated with herbicide exposure, evaluated as 20 percent 
disabling, effective January 27, 2006.  Subsequently, in a 
September 2006 rating action, the RO granted service 
connection for peripheral neuropathy in the left lower 
extremity, rated as 10 percent disabling; service connection 
was also granted for hypertension, evaluated as 0 percent 
disabling, effective January 27, 2006.  The Veteran perfected 
a timely appeal to those decisions.  

Subsequently, in June 2008, the RO increased the evaluation 
for hypertension from 0 percent to 10 percent, effective 
January 27, 2006.  That, however, is not the highest possible 
rating, so the appeal continues.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

On April 8, 2009, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  

In light of the grant of service connection for diabetes 
mellitus, the Board believes that the initial notice of 
disagreement was sufficiently broad to cover all 
manifestations of diabetes mellitus.  Consequently, the issue 
of entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is 
addressed in the REMAND section of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The September 2006 rating decision which granted service 
connection for peripheral neuropathy of the right lower 
extremity was reasonably supported by the evidence of record.  

2.  Improvement in the peripheral neuropathy of the right 
lower extremity has not been established.  

3.  The Veteran's diabetes mellitus requires the use of 
insulin and a restricted diet, but does not require the 
regulation of activities.  

4.  The Veteran requires continuous medication to control his 
hypertension.  The diastolic blood pressures are not 
predominantly 110 or more, and the systolic blood pressures 
are not predominantly 200 or more.  

5.  Peripheral neuropathy of the left lower extremity is 
moderate.  



CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the right 
lower extremity is restored.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.105(d), 3.303 (2008).  

2.  The 10 percent evaluation for peripheral neuropathy of 
the right lower extremity is restored.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.344, 4.1, 4.2, 
4.10 (2008).  

3.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2008).  

4.  Hypertension is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2008).  

5.  The criteria for a 20 percent evaluation for peripheral 
neuropathy, left lower extremity, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2006 from the RO to the Veteran which 
was issued prior to the RO decisions in July 2006 and 
September 2006.  An additional letter was issued in April 
2008.  Those letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 2007 SOC, the April 2007 SSOC, and the June 2008 SSOC 
provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In light of the April 2006 VCAA letter issued to the Veteran, 
the April 2007 SSOC, the April 2008 VCAA letter, the June 
2008 SSOC, and the hearing testimony provided by the Veteran 
before the Board in April 2009, the Board finds that the 
Veteran was informed of the criteria for establishing a 
higher evaluation for diabetes mellitus, hypertension, and 
peripheral neuropathy of the left lower extremity.  Another 
letter was issued in May 2008, which specifically informed 
the Veteran that ratings were assigned with regard to 
severity from 0 percent to 100 percent, depending on the 
specific disability.  He was also provided an SSOC in June 
2008, which reviewed and considered all evidence of record.  
Therefore, the Veteran has been provided with all necessary 
notice regarding his claims for higher evaluations.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008)

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development. Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The record also establishes that during the hearing, the 
Judge explored the degree of the Veteran's impairment, its 
manifestation, and the impact on his life.  Such action 
supplements the VCAA and complies with 38 C.F.R. § 3.103.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded examinations in July 
2006.  The examinations were conducted by a medical doctor.  
The reports reflect that the examiners solicited symptoms 
from the Veteran, examined the Veteran, and provided 
diagnoses consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for diabetes 
mellitus, hypertension, and peripheral neuropathy of the left 
lower extremity, given that the Veteran has offered testimony 
at a hearing before the Board, given that he has been 
provided all the criteria necessary for establishing higher 
ratings, and considering that the Veteran is represented by a 
highly qualified Veterans service organization, the Board 
finds that there has been fundamental fairness.  


II.  Factual background.

The Veteran's claim for service connection for diabetes 
mellitus (VA Form 21-526), was received in January 2006.  
Submitted in support of the claim were VA progress notes 
dated from December 2000 to June 2006.  These records show 
that the Veteran was diagnosed with new onset diabetes in 
November 2000.  Treatment reports dated from 2000 through 
2003 show that the Veteran was not on any medications for his 
diabetes.  During a clinical visit in September 2003, it was 
indicated that the Veteran would soon start taking 
Glucophage.  In February 2004, the Veteran was diagnosed with 
diabetes mellitus; it was noted that he as on Glucophage and 
the dosage of Metfromin would be increased.  In February 
2004, the Veteran's blood pressure reading was 148/89.  He 
reported no loss of sensation or strength in his extremities.  
When seen in July 2004, it was reported that the Veteran had 
been a known diabetic for 2 years, at which time he was 
started on oral medication.  A nursing admission note, dated 
in September 2004, reported a blood pressure reading of 
141/84.  An inpatient note, dated September 19, 2004, 
reported blood pressure readings ranging from 124-155/73-98.  
During a clinical visit in July 2005, blood pressure 177/110.  

During a clinical evaluation in December 2005, it was noted 
that the Veteran was seen for an initial evaluation to 
establish care.  The examiner reported a medical history of 
type II diabetes mellitus for the past 4-5 years, with 
neuropathy, and hypertension.  It was also noted that the 
Veteran was taking Lisinopril, Glyburide, and Metformin.  On 
examination, his blood pressure reading was 151/90.  The 
extremities had trace pedal edema; there was decreased 
vibration in both feet.  The assessment was diabetes, poor 
glycemic control; he denied any hypoglycemic episodes.  It 
was also noted that the Veteran would start Novolog 
injections 70/30 and continue Metformin.  The Veteran was 
seen for evaluation and management of his conditions in 
February 2006.  The Veteran complained of swelling in the 
lower extremities.  His blood pressure reading was 134/74.  
The assessment was diabetes, improved glycemic control; 
hypertension, blood pressure borderline; and leg edema, for 
which the Veteran was directed to wear compression stockings.  
In May 2006, it was noted that the Veteran had poorly 
controlled diabetes mellitus; the examiner recommended 
telehealth for stricter glycemic control.  When seen in June 
2006, the Veteran reported walking on a daily basis; activity 
level was described as moderate.  

The Veteran was afforded a VA examination for evaluation of 
his diabetes mellitus in July 2006.  At that time, it was 
noted that the Veteran was diagnosed with diabetes about four 
years ago; he also reported being diagnosed with 
hypertension.  The Veteran denied any hypoglycemic reactions; 
he has had no hospitalization for hypoglycemic reactions.  He 
was on a restricted diet.  He denied any weight loss or 
weight gain.  There were no restrictions of activity 
secondary to diabetes.  It was noted that Veteran was on 
Lisinopril for blood pressure, 70/30 Novolin 18 units twice a 
day for his diabetes, and Metformin twice a day for his 
diabetes.  He denied any side effects to his medications.  He 
sees his diabetic care provider every three months.  He 
denied any visual problems.  No cardiovascular symptoms were 
noted.  No bladder or bowel dysfunctions were noted.  He 
complained of constant numbness in his feet.  The examiner 
performed three blood pressure readings all of which were 
130/80.  Power was 5/5 in all four extremities.  Reflexes 
were intact.  Sensation was decreased in the toes, 
bilaterally.  The pertinent diagnosis was type 2 diabetes 
with complications of hypertension and peripheral neuropathy 
of his lower extremities.  He also complained of erectile 
dysfunction for a couple of years now.  It was noted that 
there were no signs of atherosclerotic complications 
secondary to diabetes.  

An examination for evaluation of the peripheral nerves was 
also conducted in July 2006.  The Veteran complained of some 
numbness and tingling in his left lower extremities in his 
left foot.  It was noted that he had been having more 
difficulty feeling the bottoms of his feet, walking and 
bumping into things.  He was not currently on any treatment 
for the sequela per se.  He had paresthesias, bilaterally in 
his feet, left worse than the right.  No disesthesia or any 
other sensory abnormalities were noted other than vibratory 
loss bilaterally, left greater than right.  He stated that 
this does not interfere so much with his daily life.  His 
peripheral nerves were the nerve group involved.  On 
examination, it was noted that motor strength was 5/5 in the 
lower extremities, but he had some proximal weakness 
bilaterally which degraded maybe a 5-/5.  Otherwise, his 
lower extremities were 5/5 motor strength.  He had decreased 
vibratory sense in the lower extremities.  However, he was 
significantly decreased in his vibratory sense in the left 
foot as compared to the right.  There was mild decreased 
temperature and pinprick was intact.  He had no ataxia on 
walking.  The examiner did not attempt to perform heel or toe 
walk.  However, the Veteran was able to stand on his tiptoes 
and he was able to tandem walk fairly well.  Deep tendon 
reflexes were 2+ at the patellar; the examiner stated that he 
was unable to obtain ankle jerks and his plantar response was 
mute.  The examiner noted that the peripheral neuropathy that 
the Veteran was experiencing was secondary to sequela from 
his existing diabetes.  

VA progress notes dated from 2006 through 2008 reflect 
ongoing clinical evaluation and treatment for diabetes 
mellitus, hypertension and symptoms associated with his 
peripheral neuropathy.  In May 2006, the Veteran was seen for 
complaints of blurry vision; treated for refraction.  The 
assessment was presbyopia.  The Veteran was seen for a 
routine follow up evaluation in March 2007; at that time, his 
blood pressure reading was 122/68.  He denied any complaints; 
no chest pain, no shortness of breath, and no 
gastrointestinal complaints.  The assessment was diabetes 
mellitus, well-controlled on Metformin and Insulin; and 
hypertension, well-controlled on medication.  In May 2007, 
the Veteran was seen for complaints of nonpainful leg 
swelling for the past 3 months.  He had no fevers, chills or 
sweats.  He also complaints of no blurry vision, double 
vision or red eyes.  He denied any chest pain or chest 
pressure with exertion.  No shortness of breath was reported.  
On examination, his blood pressure was 118/80.  Examination 
of the extremities showed no cyanosis, clubbing, 2-3 plus 
edema bilaterally, no warmth or redness, nontender, with no 
sign of deep vein thrombosis.  The assessment was bilateral 
nonpainful leg swelling; the dosage of hctz was increased to 
50 mg daily.  The Veteran was seen in September 2007 for 3 
month follow up and for medication management; he had no 
complaints.  Blood pressure reading was 110/60.  

A comprehensive optometry examination was conducted in 
December 2007.  The pertinent findings were glaucoma suspect, 
secondary to large CDs in both eyes; ONH fairly stable.  He 
was also diagnosed with mild NPDR in the left eye; dot blot 
heme along inferior arcade.  The right eye showed no signs of 
retinopathy.  On the occasion of a VA examination for 
evaluation of the Veteran's feet in April 2008, the examiner 
noted that complaints of swelling in the left ankle were less 
likely than not caused by diabetes.  The ankle swelling was 
probably secondary to the Veteran's hypertension as well as 
the arthritic changes noted in the left ankle.  The examiner 
further noted that pes planus and callosities noted are 
probably contributing to the Veteran's complaints of 
inability to walk a long distance, but those are not 
secondary to the diabetes but are more secondary to the 
mechanical issues and are not related to the swelling from 
hypertension or the diabetes directly.  

At his personal hearing in April 2009, the Veteran indicated 
that the only condition for which he is currently receiving 
treatment is his diabetes.  The Veteran indicated that he was 
currently taking several medications, including insulin; it 
was noted that he takes insulin shots 2 times a day.  The 
Veteran testified that he is unable to do any climbing and he 
can't walk too much.  The Veteran related that he has 
difficulty lifting his left leg; he is also unable to walk 
any significant distance as a result of his neuropathy.  The 
Veteran indicated that he also experiences swelling in his 
legs; he stated that the entire leg becomes numb.  The 
Veteran noted that he takes medications for his blood 
pressure; he sometimes has to stop his activity because he 
has a tendency to become short of breath.  The Veteran 
reported that he saw his care providers every two weeks.  


III.  Legal analysis-restoration of S/C and compensation for 
peripheral neuropathy of the right lower extremity.

The issues of restoration of service connection and a 10 
percent evaluation for peripheral neuropathy of the right 
lower extremity are inextricably intertwined with the 
certified issue on appeal.  In July 2006, the RO granted 
service connection for diabetes mellitus associated with 
herbicide exposure.  And, in September 2006, the RO granted 
service connection for peripheral neuropathy of the left 
lower extremity, evaluated as 10 percent disabling; service 
connection for hypertension, rated as 0 percent disabling; 
service connection for erectile dysfunction, rated as 0 
percent disabling; and service connection for peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling.  The rating were made effective January 27, 2006.  

Diabetes mellitus
20% from 1/27/2006

Peripheral neuropathy right lower extremity
10% from 1/27/2006

Peripheral neuropathy left lower extremity
10% from 1/27/2006

Hypertension
0% from 1/27/2006

Erectile dysfunction
0% from 1/27/2006

Another rating action was prepared in June 2008; at that 
time, the RO confirmed the 20 percent rating for diabetes 
mellitus, assigned a 20 percent for hypertension, and 
confirmed the 0 percent rating for erectile dysfunction.  
That rating action granted service connection for foot 
problems, evaluated as 0 percent, and listed a disability of 
peripheral neuropathy associated with diabetes mellitus, 
rated as 10 percent disabling.  

Diabetes mellitus
20% from 1/27/2006

Hypertension
10% from 1/27/2006

Peripheral neuropathy 
10% from 1/27/2006

Foot problems
0% from 1/27/2006

Erectile dysfunction
0% from 1/27/2006

The Board finds the June 2008 rating to be incomprehensible.  
As far as the Board can discern from the rating decision and 
the June 2008 SSOC, peripheral neuropathy was either amended 
to be a single evaluation or an evaluation of the left lower 
extremity.  The Board does not know what happened to the 
already service-connected right lower extremity.  If there 
was an attempt to simultaneously increase and decrease an 
evaluation so as to evade section 3.105(e), it fails for 
other reasons. 

The law provides that service connection may be severed and 
an evaluation reduced, but only after complying with the law 
and regulations.  38 C.F.R. § 3.105(d) (2008); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).  Specifically, when severance 
of service connection is warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  38 C.F.R. 
§ 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  

In this case, there was no proposal to sever service 
connection.  Moreover, there is no indication that the RO 
considered the regulatory formula for reducing an evaluation.  
There was no proof of improvement.  Clearly, there have been 
fatal due process errors.  Accordingly, service connection 
for peripheral neuropathy of the right lower extremity is 
restored.  Similarly, the 10 percent evaluation for the 
peripheral neuropathy of the right lower extremity is 
restored.  

The Board has also compared the 21-8947 documents.  Whereas 
the November 2006 award has code 8599 twice; the July 2007 
award replaced one code 8599 with code 7101.  Instead of four 
compensable service-connected disabilites, there was only 
three.

IV.  Legal Analysis-Higher evaluations.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the Veteran's disabilities have not 
significantly changed and uniform evaluations are warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Diabetes mellitus, type II.

The Veteran's diabetes mellitus is rated 20 percent disabling 
effective from April 12, 2004.  This disorder was evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.120, Diagnostic Codes (Code) 7913.  According to Code 
7913, a 20 percent evaluation is authorized when the diabetes 
requires insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
authorized when the diabetes requires insulin, restricted 
diet, and regulation of activities. A 60 percent evaluation 
is authorized when the diabetes requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions which require one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the severity of the 
Veteran's DM, type II, and that a higher rating is not 
warranted.  In order to be entitled to the next higher 
evaluation of 40 percent under Diagnostic Code 7913, the 
evidence must show that the Veteran's diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activity.  These criteria are conjunctive, meaning all three 
elements must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).  

Based on the evidence of record, a higher disability rating 
in excess of 20 percent for the Veteran's diabetes mellitus, 
type II, is not warranted.  The evidence overall reflects the 
Veteran's diabetes continues to meet the 20 percent criteria 
as he is shown to require insulin and restricted diet and 
oral hypoglycemics.  However, there is no indication that his 
treating physicians have regulated his activities due to his 
diabetes.  None of the medical records suggest any regulation 
or restriction of his activities based on his diabetes, aside 
from dietary restrictions.  In fact, during the July 2006 VA 
examination, it was specifically noted that there were no 
restrictions of activity secondary to diabetes.  Nor is there 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.  At the 
personal hearing, the Veteran reported having clinical visits 
every two weeks; however, the contention is not supported by 
the evidentiary record.  Rather, during a follow up 
evaluation with his primary care physician in September 2007, 
it was noted that the Veteran was scheduled to return in 3 
months.  Thus, the preponderance of the evidence is against a 
finding that the Veteran must regulate his activities due to 
his diabetes, which is required to warrant a higher 40 
percent rating.  

Further, although recently the Veteran has reported 
hypoglycemic episodes, there is no indication that he has 
been hospitalized due to episodes of ketoacidosis or 
hypoglycemic reactions, nor does he visit a diabetic care 
provider at least twice a month or more so as to warrant a 
higher 60 percent or 100 percent disability rating.  Moreover 
any associated compensable complications have already been 
evaluated separately.  

In this regard, the Board notes that, as indicated above, 
compensable complications from diabetes mellitus are 
evaluated separately.  In this case, the Veteran has been 
service-connected for hypertension, peripheral neuropathy of 
the left lower extremities, and erectile dysfunction.  
Because these associated conditions are separately 
compensable, they have not been considered part of the 
diabetic process for purposes of the Board's analysis under 
Diagnostic Code 7913.  It is noteworthy that, following an 
optometry examination in December 2008, the examiner noted 
that he had no diabetic retinopathy.  In light of the 
foregoing, the Board finds that there are no complications 
that would warrant an increased evaluation under Code 7913 or 
a separate evaluation under another diagnostic code.  

The Board has considered the Veteran's contentions regarding 
his inability to perform certain activities as a result of 
his service-connected type II diabetes mellitus; however, the 
Board finds that the competent evidence demonstrates that any 
restriction of his activities is not medically required.  In 
fact, during the July 2006 VA examination, the examiner 
specifically stated that there were no restrictions of 
activity secondary to diabetes.  In June 2006, the Veteran 
reported walking on a daily basis, and noted that his 
activity level was moderate.  

In sum, with the exception of the disabilities that have been 
assigned separate ratings, the Veteran current symptoms 
associated with his diabetes are adequately contemplated in 
the current 20 percent disability rating.  Thus, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for diabetes mellitus, type II.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b) (1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).   

Based on the above evidence and analysis, the Board finds 
that the Veteran's diabetes mellitus does not warrant an 
evaluation in excess of 20 percent disabling.  The 
preponderance of the evidence is against a higher evaluation.  
As the preponderance of the evidence is against a higher 
evaluation, the doctrine of reasonable doubt is not for 
further application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Hypertension.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, a 10 percent rating is in 
order when diastolic pressure is predominantly 100 or more, 
or; when systolic pressure is predominantly 160 or more, or; 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 120 or more, a 40 percent rating is 
warranted.  A maximum schedular rating of 60 percent is 
assigned when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Code 7101 (2008).  

Upon careful review of the evidence, the Board concludes that 
an evaluation in excess of 10 percent for hypertension is not 
warranted.  The 10 percent rating contemplates hypertension 
with diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or where there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication is required for control.  In order 
to warrant a 20 percent disability evaluation, the next 
higher evaluation, the evidence must show diastolic pressure 
predominately 110 or more or systolic pressure predominately 
200 or more.  The Veteran's diastolic pressure during this 
appeal was never at 110 or more.  The Veteran's systolic 
pressure during the pendency of this appeal has been recorded 
between 120 and 156; the evidence clearly demonstrates that 
the Veteran's systolic pressures were not predominately 200 
or more during the pendency of this appeal.  In sum, the 
Veteran's blood pressure readings are clearly contemplated by 
the criteria for a 10 percent evaluation.  

The Board finds that the criteria for an increased rating 
have not been met.  At no time since the effective date of 
service connection have the Veteran's diastolic pressure 
readings been predominantly 110 or more with definite 
symptoms, nor have his systolic pressure readings been 
predominantly 200 or more.  The Veteran has had no clinical 
blood pressure readings during this appeal period with a 
diastolic pressure over 110 and at no time has his systolic 
pressure been 200 or more.  While a treatment report in July 
2005, reported a blood pressure reading of 177/110, the Board 
finds that this does not constitute readings of predominantly 
110 or more, because the remainder of his many diastolic 
blood pressure readings are not 110 or more.  Furthermore, 
this reading predates the award of service connection, thus 
lessening its probative value in determining the degree of 
impairment during the appeal.  Thus, a rating in excess of 10 
percent is not warranted.  

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against a grant of an 
evaluation greater than 10 percent for hypertension, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1).  The Veteran has not required hospitalization 
for his hypertension, and the manifestations of such are 
consistent with the assigned schedular evaluation.  In sum, 
there is no indication that the average industrial impairment 
from this disability would be in excess of that contemplated 
by the evaluation currently assigned.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

C.  Peripheral neuropathy, left lower extremity.

The Veteran currently receives a 10 percent rating for 
peripheral neuropathy of the left lower extremity under 38 
C.F.R. § 4.124a, DC 8520.  Under this DC, a 10 percent rating 
is assigned for mild incomplete paralysis of the sciatic 
nerve; a 20 percent rating is assigned for moderate 
incomplete paralysis; a 40 percent rating is assigned for 
moderately severe incomplete paralysis; a 60 percent rating 
is assigned for severe incomplete paralysis with marked 
muscular atrophy; and an 80 percent rating is assigned for 
complete paralysis; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123. See 38 C.F.R. § 4.124.  

Upon careful review of the evidence pertaining to this 
disability, the Board finds that the evidence as a whole 
shows the Veteran's neuropathy of the left lower extremity to 
more nearly approximate the criteria for 20 percent rating 
under Diagnostic Code 8520.  In this regard, on the occasion 
of the July 2006 VA, the Veteran complained of numbness and 
tingling in the left lower extremity.  The Veteran also had 
diminished vibratory sensation in the lower extremities, with 
significant decreased vibratory sense in the left foot.  And, 
during his personal hearing, the Veteran described constant 
numbness in the entire left leg.  The Board finds that the 
presented symptomatology more nearly approximates a 20 
percent evaluation for the left lower extremity characterized 
as analogous to moderate neuropathy of the sciatic nerve.  
See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2008).  Here, 
there is more than just a mild sensory disturbance; there is 
loss of sensation and pain.  

The Board finds, however, that an evaluation in excess of 20 
percent is not warranted for peripheral neuropathy of the 
left lower extremities.  The Board finds that the Veteran's 
peripheral neuropathy of the left lower extremity does not 
more closely approximate the criteria required for moderately 
severe neuropathy of the sciatic nerve.  See 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8520 (2008).  In this regard, on 
the most recent examination, the examiner noted that the 
lower extremities were 5/5 motor strength.  There was no 
ataxia on walking.  There were no trophic changes.  The 
Veteran was able to stand on his tiptoes and he was able to 
tandem walk fairly well.  The Board has also considered the 
Veteran's competent lay statement and all the evidence of 
record.  The Board fully accepts that he has pain, numbness 
and decreased sensation.  However, his own competent lay 
testimony establishes that he does not have impairment above 
the ankle.  Furthermore, there is no evidence, lay or 
medical, that there is weakness or trophic changes.  Neither 
lay nor medical evidence establishes excruciating pain.  In 
sum, accepting all lay and medical evidence as true, the 
overall manifestations do not approximate moderately severe, 
or worse, neuropathy when rating by analogy under 38 C.F.R. 
§§ 4.120, 4.123, 4.124.  

The Board concludes that the evidence supports a 20 percent 
rating for peripheral neuropathy, left lower extremity.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1).  The Veteran has not required hospitalization 
for his peripheral neuropathy, and the manifestations of such 
are consistent with the assigned schedular evaluation.  In 
sum, there is no indication that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the evaluation currently assigned.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Restoration of service connection for peripheral neuropathy 
of the right extremity is granted, subject to regulations 
that control the payment of monetary benefits.  

Restoration of the 10 percent rating for peripheral 
neuropathy of the right lower extremity is granted.  

Entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus is denied.  

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  

A 20 percent evaluation for peripheral neuropathy of the left 
lower extremity is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

The Board notes that the VCAA requires that VA afford a 
Veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c) (4) (i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

As noted above, in September 2006, the RO granted service 
connection for peripheral neuropathy of the right lower 
extremity, rated as 10 percent disabling.  And, while the 
Veteran disagreed with the rating assigned, a subsequent 
rating action in June 2008 not only failed to list this 
disability as a service connected disorder, there was no 
further mention of peripheral neuropathy of the right lower 
extremity by the RO.  However, at his Travel Board hearing in 
April 2009, the Veteran offered testimony regarding the 
peripheral neuropathy in both lower extremities.  He 
contended that he had difficulty lifting his legs; he also 
described episodes of numbness in the legs.  As such, the 
Board finds that the Veteran should be afforded a VA 
examination to determine the extent of the peripheral 
neuropathy of his right lower extremity.  

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action: 

The Veteran should be afforded a VA 
examination to determine the extent of 
the Veteran's peripheral neuropathy of 
the right lower extremity.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  All tests and studies 
thought necessary by the examiner should 
be performed.  The examiner should 
describe any and all neurological 
manifestations specifically attributable 
to the service-connected peripheral 
neuropathy of the right lower extremity, 
to specifically note whether any nerve 
involvement results in complete paralysis 
or incomplete paralysis.  Sensation, 
strength and the presence of trophic 
changes should be identified.  A complete 
rationale should be provided for the 
opinion and all conclusions stated in the 
examination report.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


